      Case 2:11-cv-00084 Document 843 Filed on 04/03/20 in TXSD Page 1 of 3
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                                                                                           April 03, 2020
                           UNITED STATES DISTRICT COURT
                                                                                        David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                              CORPUS CHRISTI DIVISION

M.D.; bnf STUKENBERG, et al,                     §
                                                 §
        Plaintiffs,                              §
VS.                                              §   CIVIL ACTION NO. 2:11-CV-0084
                                                 §
GREG ABBOTT, et al,                              §
                                                 §
        Defendants.                              §

                                             ORDER

       On April 3rd, 2020, the Court held a telephone hearing with the Parties. The Court

ORDERS Defendants to forward to Monitors Kevin Ryan and Deborah Fowler all emails

containing information on surveys that the licensed placements have completed in regard to a

March 13th request for information regarding the COVID-19 spread. The Defendants must

forward all these emails by 5:00PM, April 3rd, 2020. The Court also ORDERS Defendants to

provide to the Monitors the guidelines that DFPS and HHSC have given staff in order to

minimize the risk of spreading COVID-19 in these facilities, offices, and other relevant locations

by 5:00PM, April 3rd, 2020.

       Moreover, the Court ORDERS Defendants to develop a statewide plan in consultation

with the Monitors and Plaintiffs to protect children and staff from the further spread of COVID-

19. The plan must also include a statewide approach to properly isolate and quarantine those

who have been infected or are suspected of being infected with COVID-19. The plan must

include information on the Defendants’ strategies to implement virtual visits and their protocol if

further face-to-face visits are necessary for individual cases where concern for child safety arises

in a virtual meeting. The standards for the occurrence of virtual visits versus face-to-face visits

must be included. In particular, within 24 hours of intake, documentation must be included in


1/3
      Case 2:11-cv-00084 Document 843 Filed on 04/03/20 in TXSD Page 2 of 3



CLASS as to exceptions granted to requirements for initiating Priority 2 minimum standards

investigations with face-to-face interviews. The documentation must include the reason for

granting the exception to the face-to-face requirement. When using “virtual visits” in place of

“face-to-face visits” the Defendants are ordered to ensure privacy for the Class Member. This

plan is to be filed with the Court no later than April 17th, 2020 at 5:00PM. The plan must also

include how Defendants plan to issue guidelines to facilities related to the screening of visitors,

including investigators and caseworkers; how DFPS, HHSC, and placement staff should monitor

themselves for symptoms prior to entering a placement; how staff and children can be properly

isolated and quarantined if it is determined they have symptoms; and how placements should

report staffing shortages, including inability to meet required staff-to-youth ratios; difficulty

obtaining masks, gloves, hand sanitizer or other supplies needed to safely protect children and

staff; and difficulty placements have in obtaining testing for staff or children suspected of illness.

       The State expressed concerns about adequate placements for PMC Children. The Court

ORDERS Defendants to provide daily reports to the Monitors regarding information on the

number of PMC children without placements, the identity of these children, and the location of

the children needing placements. Defendants are also to provide weekly updates to the Monitors

and the Plaintiffs containing relevant information regarding the Defendants’ response to the

COVID-19 pandemic, including, but not limited to, the need for additional staff to maintain

required staff-to-children ratios, and whether children are infected, or suspected of being

infected, with COVID-19 and are properly quarantined.

       The Court ORDERS Defendants to provide the Monitors and the Plaintiffs cost estimates

and other relevant information to implement heightened monitoring for foster care facilities

including detailed estimates for reconfiguration of CLASS, consistent with the Court’s Order of




2/3
      Case 2:11-cv-00084 Document 843 Filed on 04/03/20 in TXSD Page 3 of 3



March 18th, 2020. A cost breakdown itemizing hours, expenses, and HHSC and DFPS’s requests

for its staff to implement heightened monitoring must be included. This information must be

submitted no later than 5:00PM, April 10th, 2020.

       Further, in conjunction with the March 18th, 2020 Order, the Court ORDERS

Defendants to provide to the Monitors no later than June 5th, 2020, a list of operations that must

comply with the March 18th Order regarding heightened monitoring. The Court acknowledges

that HHSC and DFPS will have information on data sets for patterns and other relevant

information for heightened monitoring by May 22nd, 2020. If Defendants need more time to

comply with the March 18th Order, Defendants must notify the Court and the Monitors, and a

telephone hearing will be scheduled.

       SIGNED and ORDERED this 3rd day of April, 2020.


                                                 ___________________________________
                                                           Janis Graham Jack
                                                    Senior United States District Judge




3/3
